DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claims 1, 3 are supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 6/27/2022. Thus, the following action is properly made final.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 5 species listed in paragraph 0121 PGPub, does not reasonably provide enablement for the limitation “a peroxyester-based radical polymerization initiator in which a radical residual ratio after 5 hours at 50°C is 10% or more and 90% or less” as instantly claimed. One of ordinary skill in the art would not reasonably be able to select a suitable compound from an infinitely large group to make the invention without undue experimentation. 
Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “(vii) a poly(allyl carbonate) mixture including a poly(allyl carbonate) compound of a mixture of diethylene glycol…., and a diethylene glycol bis(allyl carbonate)”, a poly(allyl carbonate) compound of diethylene glycol is diethylene glycol bis(allyl carbonate). Clarification is required. 
Claim Rejections - 35 USC § 103
Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable Fukada et al (JP2005266794) in view of Romano et al (EP0035304). 
Fukada teaches a polymerizable composition comprising monomer and initiator. The monomer can be diethylene glycol bisallyl carbonate, the initiator can be a mixture of peroxyester based initiator 1,1,3,3-tetramethylbutylperoxy-2-ethylhexanoate and another initiator 1,1-bis(t-butylperoxy) 3,3,5-trimethylcyclohexane [0043]. The peroxyester based initiator can also be 1,1,3,3-tetramethylbutylperoxy-neodecanoate, t-hexylperoxypivalate or t-hexyl peroxyneodecanoate in an amount of 0.1-5 wt% based on monomers [0033-0034, 0012, 0018, 0023]. The other initiator is used within range in which the coloring of the lens is acceptable [0035]. 
Fukada does not disclose the amount of each initiator like claimed. 
However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results.  Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'"  In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the amount of the other initiator through routine experimentation to balance between moldability/harness and coloring, because the amount of the other initiator is a result effective variable which affects the moldability/hardness and coloring of the lens. Case law holds that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable Fukada et al (JP2005266794) in view of Romano et al (EP0035304). 
Fukada teaches the limitation of claim 1, as discussed above. 
Fukada does not teach the monomer including an oligomer thereof.
However, Romano discloses a method of making diethylene glycol bisallyl carbonate which is absolutely colorless and free from impurities. The final product is a mixture of monomer and oligomer (pages 1-2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the mixture of Romano to prepare optical lens. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable Fukada et al (JP2005266794) in view of Zanini et al (US 2007/0242219) or Uchida et al (US 2007/0181902). 
Fukada teaches the limitation of claim 1, as discussed above. 
Fukada does not teach a polyol like claimed.
However, both Zanini and Uchida discloses an optical article and teaches using polyethylene glycol to facilitate release of an optical article from a mold part. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include polyethylene glycol in the composition of Fukada to facilitate mold releasing. 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763